ORDER

PER CURIAM.
Angel Kathlene Chinn appeals from the trial court’s Judgment and Decree of Dissolution of Marriage. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court’s decision is supported by substantial evidence and does not erroneously declare the law, Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), and is not an abuse of discretion, Slattery v. Slattery, 185 S.W.3d 692, 697-98 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for *8our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2012).